DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 08-03-22.
Claims 1-2, 7 and 10-15 are amended.
Claims 3-6 and 8-9 are canceled.

Allowable Subject Matter	
Claims 1-2, 7 and 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2, 7 and 10-15 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
the second wiring layer being made of a different material from that of the first wiring layer and being provided on at least one surface of the first wiring layer, wherein the first wiring layer is configured to be an anodic oxide film wiring
board, wherein the second wiring layer is configured to be a sintered ceramic wiring board made of a sintered ceramic material, and joined to the anodic oxide film wiring board so that the sintered ceramic wiring board and the anodic oxide film wiring board are joined to each other from top to bottom, and wherein the anodic oxide film wiring board is formed by stacking a plurality of unit anodic oxide film wiring boards from top to bottom, each of the unit anodic oxide film
wiring boards including a body part having a vertical wiring provided in a first through-hole, and a first top layer part provided on at least one surface of the body part and having a first horizontal wiring and a first junction layer provided around the first horizontal wiring.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848